DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 13 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 5-10, 13 and 17, they recite the limitation of a “percent unit”. It is unclear and indefinite as to what the “percent unit” is or how it is defined. Examiner interprets the “percent unit” as variable used in the calculating of a final price for a tattoo.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-11, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-11 are directed to the abstract idea of tattoo price estimating.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receive a user input selecting at least one tattoo parameter; determine an artist rate based on one or more artist specific; determine a quote price based on the tattoo parameter and the artist rate; and transmit the quote price to the user.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior or relationships/interactions between people. In addition to commercial interactions due to the sales activities/behaviors taking place. In addition, the “determining” steps of Claim 1 fall within the Mental Processes grouping of abstract ideas for these are concepts that can be performed in the human mind.
	Accordingly, the claim recites an abstract idea and dependent claims 2-4 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a non-transitory memory, information database and a hardware processor. The non-transitory memory, information database and a hardware processor are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1 and 5-11 includes various elements that are not directed to the abstract idea under 2A. These elements 
	Therefore, Claims 1 and 5-11, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.	
	Regarding Claims 12-13, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 12-13 are directed to the abstract idea of tattoo price estimating.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 12, claim 12 recites receive at least one art parameter input from a user; determine an artist rate based on one or more artist specific prices; determine a quote price based on the art parameter and the artist rate.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior or relationships/interactions between people. In addition to commercial interactions due to the sales activities/behaviors taking place. In addition, the “determine” steps of Claim 12 fall within the Mental Processes grouping of abstract ideas for these are concepts that can be performed in the human mind.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a non-transitory memory, information database and a hardware processor. The non-
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 12 and 13 includes various elements that are not directed to the abstract idea under 2A. These elements include a non-transitory memory, information database, a hardware processor and the generic computing elements described in the Applicant's specification in at least Para 0040-0043. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. 
	Therefore, Claims 12 and 13, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.	
	Regarding Claims 14-20, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 14-20 are directed to the abstract idea of tattoo price estimating.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 14, claim 14 recites a) receiving, a tattoo parameter; b) receiving, an artist rate; c) transmitting, a quote price based on the tattoo parameter and the artist rate.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing of personal behavior or relationships/interactions between people. In addition to commercial interactions due to the sales activities/behaviors taking place.
	Accordingly, the claim recites an abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 14-20 includes various elements that are not directed to the abstract idea under 2A. These elements include a non-transitory memory, a hardware processor, a client computer and the generic computing elements described in the Applicant's specification in at least Para 0040-0043. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 14-20 alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 2020/0098024 A1) in view of Bailey et al. (US 2011/0242132 A1).
	Regarding Claim 1, Castro teaches the limitations of Claim 1 which state
	an artist information database (Castro: Para 0017 via The purpose of the present invention system is to provide a person with the ability to find and commission an artist, such as a tattoo artist, to do work. Referring to FIG. 1, the hardware requirements of the present invention system 10 are shown. The system 10 utilizes application software 12 that is run, in part, by one or more computer servers 14. The computer servers 14 also maintain a database 15. The database 15 is searchable using Boolean search parameters, as is later explained. The computer servers 14 are accessible through a data network 16, such as a cellular network and/or the Worldwide Web); 
	receive a user input selecting at least one tattoo parameter (Castro: Para 0025 via Referring to FIG. 4 in conjunction with FIG. 1, it will be understood that 
	determine an artist rate based on one or more artist specific prices in the artist information database (Castro: Para 0023 via Another important part of the tattoo artist's profile is the artist's price guide. Pricing art is subjective. Different tattoo artists may have different concepts of what constitutes an “inexpensive” tattoo and what constitutes an “expensive” tattoo. Referring to FIG. 3, it will be understood that to eliminate the subjective element, the tattoo artists 20 are provided with images of exemplary tattoos 36. The exemplary tattoos 36 correspond to the specialties indicated by the tattoo artist 20. For example, if a 
	determine a quote price based on the tattoo parameter and the artist rate (Castro: Para 0023 via Another important part of the tattoo artist's profile is the artist's price guide. Pricing art is subjective. Different tattoo artists may have different concepts of what constitutes an “inexpensive” tattoo and what constitutes an “expensive” tattoo. Referring to FIG. 3, it will be understood that to eliminate the subjective element, the tattoo artists 20 are provided with images of exemplary tattoos 36. The exemplary tattoos 36 correspond to the specialties indicated by the tattoo artist 20. For example, if a tattoo artist 20 indicates that he/she is specialized in creating tribal tattoos on the face, then the artist 20 will be shown exemplary picture of tribal tattoos on the face. The tattoo artist 20 would then have to select the price range that the tattoo artist 20 would charge to reproduce the exemplary tattoo 36. The same exemplary tattoos 36 would be shown to all participating tattoo artists 20 that select the same specialties. In this manner, a customer 18 will be able to evenly compare the costs of different tattoo artists 20); and 
	transmit the quote price to the user (Castro: Para 0023, 0027 via Another important part of the tattoo artist's profile is the artist's price guide. Pricing art is 
	However, Castro does not explicitly disclose the limitations of Claim 1 which state a non-transitory memory and a hardware processor.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro with the teachings of Bailey in order to have a non-transitory memory and a hardware processor. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, the combination of Castro/Bailey, teaches the limitations of Claim 2 which state
	wherein the tattoo parameter is at least one of a tattoo style, a tattoo size, a tattoo location on a body, a tattoo percent body area, a tattoo body partition, a tattoo body partition selected from a pre-partitioned virtual body model, a tattoo body partition selected from a pre-partitioned 3-dimensional virtual body model, 
	Regarding Claim 3, the combination of Castro/Bailey, teaches the limitations of Claim 3 which state
	wherein the artist information database includes at least one of an artist hourly rate, an artist style, an artist estimate for a tattoo, an artist estimate for a style specific tattoo, an artist percent rate, an artist time to complete a tattoo body percent unity, an artist availability, an artist location, an artist review, an artist 
	Regarding Claim 4, the combination of Castro/Bailey, teaches the limitations of Claim 4 which state
	wherein the non-transitory memory is further storing a tattoo library database wherein said tattoo library database comprises at least one tattoo sample including a predetermined tattoo style, a predetermined tattoo size, and a predetermined tattoo percent body area (Bailey: Para 0021-0024 via Turning to FIGS. 3 and 3a, if the user decides to preview a tattoo to determine how the design, or tattoo, looks on an individual's body, the processor 12 retrieves a list of body images from the body image database 16 and displays this list to the user (step 108). The user of the apparatus can be the tattoo artist or the individual. After the user selects one of the body images from the list, associated with the individual who is requesting the tattoo, the processor retrieves the requested image from the body image database 16 and displays the image on the display 18 (step 110). The body image is typically a digital image of the torso of the individual or a body part of the individual where they wish to have the tattoo applied. The body image is preferably placed in a background layer. After retrieving and displaying the body image, the user is then prompted to select a design which they wish to apply 
	Regarding Claims 12 and 14, they are substantially similar to Claim 1 and are rejected for the same reasons.

	a client computer (Castro: Para 0009 via The system utilizes at least one server that is accessible through a data network. A customer accesses the system using a customer computer. Tattoo artists access the system using various artist computers. Using the artist computers, each tattoo artist uploads profile information and a pictorial portfolio into a searchable database. The profile information includes the name of the tattoo artist, the business location of the tattoo artist, the specialties of the artist, and the price guide for the tattoo artist) and further comprising the steps of:
	a) receiving, using the hardware processor, information describing at least one tattoo style (Castro: Para 0025 via Referring to FIG. 4 in conjunction with FIG. 1, it will be understood that when a customer 18 accesses the system 10, the customer 18 must also register with the system 10 by establishing an account. In establishing an account, the customer 18 provides basic contact information such as name, address and email address. Once registered, the customer 18 is provided with a search screen 38 where they can conduct a Boolean search of the database 15. To perform the Boolean search, the customer 18 is provided with Boolean search fields 40. The Boolean search fields 40 enable the customer 18 to select the type of tattoo desired, and the place on the body where that tattoo is to be created. The application software 12 uses these criteria to create a commission request. The Boolean search also enables the customer 18 to select a geographical area, such as an area within a number of miles of the registration address. This feature is very useful in finding tattoo artists who work from their homes or otherwise have a small 
	determine an artist rate based on one or more artist specific prices in the artist information database (Castro: Para 0023 via Another important part of the tattoo artist's profile is the artist's price guide. Pricing art is subjective. Different tattoo artists may have different concepts of what constitutes an “inexpensive” tattoo and what constitutes an “expensive” tattoo. Referring to FIG. 3, it will be understood that to eliminate the subjective element, the tattoo artists 20 are provided with images of exemplary tattoos 36. The exemplary tattoos 36 correspond to the specialties indicated by the tattoo artist 20. For example, if a tattoo artist 20 indicates that he/she is specialized in creating tribal tattoos on the face, then the artist 20 will be shown exemplary picture of tribal tattoos on the face. The tattoo artist 20 would then have to select the price range that the tattoo artist 20 would charge to reproduce the exemplary tattoo 36. The same exemplary tattoos 36 would be shown to all participating tattoo artists 20 that select the same specialties. In this manner, a customer 18 will be able to evenly compare the costs of different tattoo artists 20); 
	b) transmitting, using the hardware processor, estimated prices for a size of at least one of the tattoo styles (Castro: Para 0023 via Another important part of the tattoo artist's profile is the artist's price guide. Pricing art is subjective. Different tattoo artists may have different concepts of what constitutes an “inexpensive” tattoo and what constitutes an “expensive” tattoo. Referring to FIG. 3, it will be 
	c) receiving, using the hardware processor, a request originated by a prospective tattoo recipient device for a tattoo style and a tattoo size (Castro: Para 0027 via Referring to FIG. 4 in conjunction with FIG. 1, it will be understood that once a customer 18 has decided upon a tattoo artist 20, the customer 18 selects the tattoo artist 20 using the computing device 22. This completes a commission request by the system 10. The system 10 then forwards the commission request to the artist computer 26 of the selected artist. The tattoo artist 20 reviews the customer's request, wherein the tattoo artist 20 can accept, refuse, or refer the commission request. Some tattoo artists 20 are busier than others. As such, some tattoo artists may have a backlog of appointments, where no appointments are available for weeks or months. If this is the case, an estimate of appointment time is provided to the customer 18 through the system 10); and 
	d) transmitting, using the hardware processor, a message one of accepting or declining the request (Castro: Para 0027 via Referring to FIG. 4 in conjunction 
	Regarding Claim 16, the combination of Castro/Bailey teaches the limitations of Claim 16 which state
	wherein the tattoo size is input by selecting a body area on a pre-partitioned virtual body model (Bailey: Para 0021-0024 via Turning to FIGS. 3 and 3a, if the user decides to preview a tattoo to determine how the design, or tattoo, looks on an individual's body, the processor 12 retrieves a list of body images from the body image database 16 and displays this list to the user (step 108). The user of the apparatus can be the tattoo artist or the individual. After the user selects one of the body images from the list, associated with the individual who is requesting the tattoo, the processor retrieves the requested image from the body image database 16 and displays the image on the display 18 (step 110). The body image is typically a digital image of the torso of the individual or a body part of the individual where they wish to have the tattoo applied. The body image is preferably placed in a background layer. After retrieving and displaying the body image, the user is then 

	further comprising the step of transmitting, using the hardware processor, a message one of accepting and declining a request (Castro: Para 0027 via Referring to FIG. 4 in conjunction with FIG. 1, it will be understood that once a customer 18 has decided upon a tattoo artist 20, the customer 18 selects the tattoo artist 20 using the computing device 22. This completes a commission request by the system 10. The system 10 then forwards the commission request to the artist computer 26 of the selected artist. The tattoo artist 20 reviews the customer's request, wherein the tattoo artist 20 can accept, refuse, or refer the commission request. Some tattoo artists 20 are busier than others. As such, some tattoo artists may have a backlog of appointments, where no appointments are available for weeks or months. If this is the case, an estimate of appointment time is provided to the customer 18 through the system 10).
	Regarding Claim 19, the combination of Castro/Bailey teaches the limitations of Claim 19 which state
	providing, using the hardware processor, additional information comprising at least one of hourly rates, deposit requirement, aftercare instructions, and biographical information (Castro: Para 0020 via Referring to FIG. 2 in conjunction with FIG. 1, it can be seen that each artist 20 must register to use the system 10. In registering for participation in the system 10, each artist 20 creates a profile by responding to a series of screens and prompts. In a first screen of prompts 32, the artist 20 must enter this/her name and location. The name can be the name of the artists and/or the name of the artist's business, if that is how they interface with .
Claims 5-11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 2020/0098024 A1) in view of Bailey et al. (US 2011/0242132 A1) further in view of Briggs et al. (US 2006/0064310 A1).
	Regarding Claim 5, while the combination of Castro/Bailey teaches the limitations of Claim 4, it does not explicitly disclose the limitations of Claim 5 which state wherein the hardware processor executing the executable code further determines an artist rate for a percent unit based on an artist style price estimate for said tattoo sample and the predetermined tattoo percent body area.
	Briggs though, with the teachings of Castro/Bailey, teaches of
	wherein the hardware processor executing the executable code further determines an artist rate for a percent unit based on an artist style price estimate for said tattoo sample and the predetermined tattoo percent body area (Briggs: Para 0017, 0048 via FIG. 1 shows a system 100 having a simple configuration. In system 100, a computer 110 is connected to a computer-controlled power switch 120. Switch 120 is connected between a power source 130, for example a standard 110 V wall outlet, and an electrical device 140. The electrical device 140 can be a tattoo machine, a laser for tattoo removal or some other electrical device or combination of devices which may be used by an artist or other operator in a tattoo studio and charged to customers on a time-spent basis. The customer can then proceed to the front counter 290 where an invoice will be generated by the system, showing the total cost of the tattoo. In addition to the time-based charge of operation of the tattoo machine, the invoice might include other charges such as a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro/Bailey with the teachings of Briggs in order to have wherein the hardware processor executing the executable code further determines an artist rate for a percent unit based on an artist style price estimate for said tattoo sample and the predetermined tattoo percent body area. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 6, while the combination of Castro/Bailey teaches the limitations of Claim 4, it does not explicitly disclose the limitations of Claim 6 which state wherein the hardware processor executing the executable code further determines an artist time for a percent unit based on one or more artist style price estimate for said tattoo sample and an artist hourly rate.
	Briggs through, with the teachings of Castro/Bailey, teaches of
	wherein the hardware processor executing the executable code further determines an artist time for a percent unit based on one or more artist style price estimate for said tattoo sample and an artist hourly rate (Briggs: Para 0017, 0048 via FIG. 1 shows a system 100 having a simple configuration. In system 100, a computer 110 is connected to a computer-controlled power switch 120. Switch 120 is connected between a power source 130, for example a standard 110 V wall 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro/Bailey with the teachings of Briggs in order to have wherein the hardware processor executing the executable code further determines an artist time for a percent unit based on one or more artist style price estimate for said tattoo sample and an artist hourly rate. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 7, while the combination of Castro/Bailey teaches the limitations of Claim 4, it does not explicitly disclose the limitations of Claim 7 which state wherein the hardware processor executing the executable code further determines the artist rate for a percent unit based on an artist style price estimate for said tattoo sample and the predetermined tattoo percent body area, wherein the hardware processor executing the executable code further determines an artist time 
	Briggs though, with the teachings of Castro/Bailey, teaches of
	wherein the hardware processor executing the executable code further determines the artist rate for a percent unit based on an artist style price estimate for said tattoo sample and the predetermined tattoo percent body area, wherein the hardware processor executing the executable code further determines an artist time to complete a percent unit based on one or more artist style price estimate for said tattoo sample and an artist hourly rate and wherein the hardware processor executing the executable code further determines the quote price based on the artist rate for a percent unit, the artist time to complete a percent unit, the tattoo parameter and the artist rate (Briggs: Para 0017, 0048 via FIG. 1 shows a system 100 having a simple configuration. In system 100, a computer 110 is connected to a computer-controlled power switch 120. Switch 120 is connected between a power source 130, for example a standard 110 V wall outlet, and an electrical device 140. The electrical device 140 can be a tattoo machine, a laser for tattoo removal or some other electrical device or combination of devices which may be used by an artist or other operator in a tattoo studio and charged to customers on a time-spent basis. The customer can then proceed to the front counter 290 where an invoice will be generated by the system, showing the total cost of the tattoo. In addition to the time-based charge of operation of the tattoo machine, the invoice might include 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro/Bailey with the teachings of Briggs in order to have wherein the hardware processor executing the executable code further determines the artist rate for a percent unit based on an artist style price estimate for said tattoo sample and the predetermined tattoo percent body area, wherein the hardware processor executing the executable code further determines an artist time to complete a percent unit based on one or more artist style price estimate for said tattoo sample and an artist hourly rate and wherein the hardware processor executing the executable code further determines the quote price based on the artist rate for a percent unit, the artist time to complete a percent unit, the tattoo parameter and the artist rate. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 8, while the combination of Castro/Bailey teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 8 which state wherein the hardware processor executing the executable code further receives an artist estimate for a given tattoo size and style and determines an artist rate for a percent unit.
	Briggs though, with the teachings of Castro/Bailey, teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro/Bailey with the teachings of Briggs in order to have wherein the hardware processor executing the executable code further receives an artist estimate for a given tattoo size and style and determines an artist rate for a percent unit. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Briggs though, with the teachings of Castro/Bailey, teaches of
	wherein the hardware processor executing the executable code further receives an artist estimate for a given tattoo size and style and determines an artist time for a percent unit (Briggs: Para 0017, 0048 via FIG. 1 shows a system 100 having a simple configuration. In system 100, a computer 110 is connected to a computer-controlled power switch 120. Switch 120 is connected between a power source 130, for example a standard 110 V wall outlet, and an electrical device 140. The electrical device 140 can be a tattoo machine, a laser for tattoo removal or some other electrical device or combination of devices which may be used by an artist or other operator in a tattoo studio and charged to customers on a time-spent basis. The customer can then proceed to the front counter 290 where an invoice will be generated by the system, showing the total cost of the tattoo. In addition to the time-based charge of operation of the tattoo machine, the invoice might include other charges such as a flat fee for artwork, a flat fee or a time-based fee for editing artwork, costs associated with printing the stencil and any other suitable fees and expenses. The customer can then receive after-care instructions and pay at the front counter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro/Bailey with the 
	Regarding Claim 10, the combination of Castro/Bailey/Briggs, teaches of
	wherein the hardware processor executing the executable code further receives a tattoo parameter, determines a specific tattoo quote based on the tattoo parameter, the artist time for a percent unit and the artist rate for a percent unit and outputs the specific tattoo quote on a display (Briggs: Para 0017, 0048 via FIG. 1 shows a system 100 having a simple configuration. In system 100, a computer 110 is connected to a computer-controlled power switch 120. Switch 120 is connected between a power source 130, for example a standard 110 V wall outlet, and an electrical device 140. The electrical device 140 can be a tattoo machine, a laser for tattoo removal or some other electrical device or combination of devices which may be used by an artist or other operator in a tattoo studio and charged to customers on a time-spent basis. The customer can then proceed to the front counter 290 where an invoice will be generated by the system, showing the total cost of the tattoo. In addition to the time-based charge of operation of the tattoo machine, the invoice might include other charges such as a flat fee for artwork, a flat fee or a time-based fee for editing artwork, costs associated with printing the stencil and any other suitable fees and expenses. The customer can then receive after-care instructions and pay at the front counter).

	wherein the hardware processor executing the executable code further allows the artist to accept or decline a user's request (Briggs: Para 0017, 0048 via FIG. 1 shows a system 100 having a simple configuration. In system 100, a computer 110 is connected to a computer-controlled power switch 120. Switch 120 is connected between a power source 130, for example a standard 110 V wall outlet, and an electrical device 140. The electrical device 140 can be a tattoo machine, a laser for tattoo removal or some other electrical device or combination of devices which may be used by an artist or other operator in a tattoo studio and charged to customers on a time-spent basis. The customer can then proceed to the front counter 290 where an invoice will be generated by the system, showing the total cost of the tattoo. In addition to the time-based charge of operation of the tattoo machine, the invoice might include other charges such as a flat fee for artwork, a flat fee or a time-based fee for editing artwork, costs associated with printing the stencil and any other suitable fees and expenses. The customer can then receive after-care instructions and pay at the front counter).
	Regarding Claim 13, while the combination of Castro/Bailey teaches the limitations of Claim 12, it does not explicitly disclose the limitations of Claim 13 which state wherein the hardware processor executing the executable code further receives an art parameter, determines a specific art quote based on the art parameter, an artist time for a percent unit and the artist rate for a percent unit and outputs the specific art quote on a display.
	Briggs though, with the teachings of Castro/Bailey, teaches of

	Regarding Claim 17, while the combination of Castro/Bailey teaches the limitations of Claim 14 and the limitation of Claim 17 which states transmitting a final quote to a computing device from the artist using the hardware processor (Castro: Para 0023, 0027 via Another important part of the tattoo artist's profile is the artist's price guide. Pricing art is subjective. Different tattoo artists may have different concepts of what constitutes an “inexpensive” tattoo and what constitutes an “expensive” tattoo. Referring to FIG. 3, it will be understood that to eliminate the subjective element, the tattoo artists 20 are provided with images of exemplary 
	Briggs though, with the teachings of Castro/Bailey, teaches of
	a) determining an artist rate for a percent unit, using the hardware processor via dividing an estimated cost of an artist's services by a percentage of a sample of a body area of a tattoo; b) determining an artist time for a percent unit, using the hardware processor, via dividing an average of a plurality of the artist rates for a percent unit; c) determining a time associated with rendering the tattoo style, using the hardware processor, by multiplying the artist time for a percent unit by a percentage of the body area of the tattoo received from a recipient device; and d) wherein the final quote is the hourly rate of the artist multiplied by a total of the artist rate for the percent unit (Briggs: Para 0017, 0048 via FIG. 1 shows a system 100 having a simple configuration. In system 100, a computer 110 is connected to a computer-controlled power switch 120. Switch 120 is connected between a power source 130, for example a standard 110 V wall outlet, and an electrical device 140. The electrical device 140 can be a tattoo machine, a laser for tattoo removal or some other electrical device or combination of devices which may be used by an artist or other operator in a tattoo studio and charged to customers on a time-spent basis. The customer can then proceed to the front counter 290 where an invoice will be generated by the system, showing the total cost of the tattoo. In addition to the time-based charge of operation of the tattoo machine, the invoice might include other charges such as a flat fee for artwork, a flat fee or a time-based fee for editing artwork, costs associated with printing the stencil and any other suitable 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro/Bailey with the teachings of Briggs in order to have a) determining an artist rate for a percent unit, using the hardware processor via dividing an estimated cost of an artist's services by a percentage of a sample of a body area of a tattoo; b) determining an artist time for a percent unit, using the hardware processor, via dividing an average of a plurality of the artist rates for a percent unit; c) determining a time associated with rendering the tattoo style, using the hardware processor, by multiplying the artist time for a percent unit by a percentage of the body area of the tattoo received from a recipient device; and d) wherein the final quote is the hourly rate of the artist multiplied by a total of the artist rate for the percent unit. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 2020/0098024 A1) in view of Bailey et al. (US 2011/0242132 A1) further in view of Yang et al. (US 2020/0311962 A1).
	Regarding Claim 20, while the combination of Castro/Bailey teaches the limitations of Claim 14, it does not explicitly disclose the limitations of Claim 20 which state a) storing training data that comprises a plurality of training instances, each of which includes a plurality of feature values and a label that indicates whether the training instance pertains to the tattoo artist and tattoo style; and b) 
	Yang though, with the teachings of Castro/Bailey, teaches of
	a) storing training data that comprises a plurality of training instances, each of which includes a plurality of feature values and a label that indicates whether the training instance pertains to the tattoo artist and tattoo style; and b) using one or more machine learning techniques to train a classification model based on the training data (Yang: Para 0020, 0064, Abstract via The exemplary embodiments of the present invention disclose systems and methods for preparing training data for the tattoo detector and a systematic way to label tattoo detection data and detect tattoos from video streaming or offline videos. The detection model is based on deep learning models, and, therefore, the first step is to collect and filter training data from datasets. Since most of tattoo datasets include only tattoos, while images of a video stream in a real life include all different objects such as people, trees, flowers, buildings, cars, other peripheral objects, etc., it is important to find out whether these images include multiple objects in these datasets for training purposes. On the other hand, tattoos always exist on the human body. Therefore, a people detection model with multiple key points is used to find people in the tattoo datasets. In order to avoid images with only tattoo objects, only images with people's bodies are used, and then the tattoo location is labeled within each person's body. In summary, the exemplary embodiments of the present invention detect tattoos from a video stream or an offline video/image. The exemplary embodiments filter data to find accurate and acceptable detection training images with enough background information (e.g., sufficient auxiliary or supplemental or 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castor/Bailey with the teachings of Yang in order to have a) storing training data that comprises a plurality .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rubino Jr (US 2021/0040314 A1) - Body Ornamentation Design, Customization, And Management System
Ingalls (US 2005/0234751 A1) - Inventory Control System For Body Art Studio
Law (US 2010/0060662 A1) - VISUAL IDENTIFIERS FOR VIRTUAL WORLD AVATARS
Ankave (US 11,068,952 B1) - System And Computer-implemented Method Of Identifying Tattoo Providers
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623